Name: Council Regulation (EC) No 190/98 of 19 January 1998 concerning the export of certain ECSC and EC steel products from the former Yugoslav Republic of Macedonia to the Community (double-checking system)
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  Europe;  iron, steel and other metal industries;  trade policy
 Date Published: nan

 Avis juridique important|31998R0190Council Regulation (EC) No 190/98 of 19 January 1998 concerning the export of certain ECSC and EC steel products from the former Yugoslav Republic of Macedonia to the Community (double-checking system) Official Journal L 020 , 27/01/1998 P. 0001 - 0014COUNCIL REGULATION (EC) No 190/98 of 19 January 1998 concerning the export of certain ECSC and EC steel products from the former Yugoslav Republic of Macedonia to the Community (double-checking system)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas a Cooperation Agreement between the European Community and the former Yugoslav Republic of Macedonia (1) entered into force on 1 January 1998;Whereas the Parties agreed in the Protocol to the Agreement on additional trade arrangements for certain iron and steel products to establish a double-checking system, without quantitative limits, for the import into the Community of steel products originating in the former Yugoslav Republic of Macedonia,HAS ADOPTED THIS REGULATION:Article 1 1. From the date of entry into force of the Cooperation Agreement until further notice, in accordance with the provisions of the Protocol on additional trade arrangements for certain iron and steel products, imports into the Community of certain iron and steel products covered by the ECSC and EC Treaties originating in the former Yugoslav Republic of Macedonia, as listed in Annex I, shall be subject to the presentation of a surveillance document issued by the authorities in the Community.2. The classification of the products covered by this Regulation is based on the tariff and statistical nomenclature of the Community (hereinafter called the 'Combined Nomenclature`, or in abbreviated form 'CN`). The origin of the products covered by this Regulation shall be determined in accordance with the rules in force in the Community.3. From the date of entry into force of the Cooperation Agreement until further notice, imports into the Community of the products originating in the former Yugoslav Republic of Macedonia listed in Annex I shall, in addition, be subject to the issue of an export document issued by the competent authorities of the exporting country. Presentation by the importer of the original of the export document must be effected not later than 31 March of the year following that in which the goods covered by the document were shipped.4. An export document will not be required for goods originating in the former Yugoslav Republic of Macedonia already shipped to the Community before the date of entry into force of the cooperation Agreement, provided that the destination of such products is not changed from a non-Community destination and that those products which, under the prior surveillance regime in force at the time, may be put into free circulation only on presentation of a surveillance document are in fact accompanied by such a document.5. Shipment is considered to have taken place on the date of loading on to the exporting means of transport.6. The export document shall conform to the model shown in Annex II. It shall be valid for exports throughout the customs territory of the Community.Article 2 1. The surveillance document referred to in Article 1 (1) shall be issued automatically by the competent authority in the Member States, without charge for any quantities requested, within five working days of presentation of an application by any Community importer, wherever established in the Community. This application shall be deemed to have been received by the competent national authority not later than three working days after submission, unless it is proved otherwise.2. A surveillance document issued by one of the competent national authorities listed in Annex III shall be valid throughout the Community.3. The surveillance document shall be made out on a form corresponding to the model set out in Annex IV. The importer's application shall include the following elements:(a) the name and full address of the applicant (including telephone and fax numbers, and possible identification number used by the competent national authorities) and VAT registration number, if subject to VAT;(b) if applicable, the name and full address of the declarant or representative of the applicant (including telephone and fax numbers);(c) the full name and address of the exporter;(d) the exact description of the goods, including- their trade name,- the Combined Nomenclature (CN) code(s),- the country of origin,- the country of consignment;(e) the net weight, expressed in kilograms and also quantity in the unit prescribed where other than net weight, by Combined Nomenclature heading;(f) the cif value of the goods in ecus at the Community frontier by Combined Nomenclature heading;(g) whether the products concerned are seconds or of substandard quality, using the criteria laid down in Commission communication 91/C 180/04 (2);(h) the proposed period and place of customs clearance;(i) whether the application is a repeat of a previous application concerning the same contract;(j) the following declaration, dated and signed by the applicant with the transcription of his name in capital letters:'I, the undersigned, certify that the information provided in this application is true and given in good faith, and that I am established in the Community.`The importer shall also submit a copy of the contract of sale or purchase and of the pro forma invoice. If so requested, for example in cases where the goods are not directly purchased in the country of production, the importer shall present a certificate of production issued by the producing steel mill.4. Surveillance documents may be used only for such time as arrangements for liberalisation of imports remain in force in respect of the transactions concerned. Without prejudice to possible changes in the import regulations in force or decisions taken in the framework of an agreement or the management of a quota:- the period of validity of the surveillance document is hereby fixed at four months,- unused or partly used surveillance documents may be renewed for an equal period.5. The importer shall return surveillance documents to the issuing authority at the end of their period of validity.6. The competent authorities may, under the conditions fixed by them, allow the submission of declarations or requests to be transmitted or printed by electronic means. However, all documents and evidence must be available to the competent authorities.7. The surveillance document may be issued by electronic means as long as the customs offices involved have access to this document across a computer network.Article 3 1. A finding that the unit price at which the transaction is effected varies from that indicated in the surveillance document by less than 5 % in either direction or that the total value or quantity of the products presented for import exceeds the value or quantity given in the surveillance document by less than 5 % shall not preclude the release for free circulation of the products in question.2. Applications for surveillance documents and the documents themselves shall be confidential. They shall be restricted to the competent authorities and the applicant.Article 4 1. Member States shall communicate to the Commission:(a) on as regular and up-to-date a basis as possible and at least by the last day of each month, details of the quantities and values (calculated in ecus) for which surveillance documents have been issued;(b) within six weeks of the end of each month, details of imports during that month, in accordance with Article 26 of Commission Regulation (EC) No 840/96 (3).The information provided by Member States shall be broken down by product, CN code and by country.2. Member States shall give notification of any anomalies or cases of fraud which they discover and, where relevant, the basis on which they have refused to grant a surveillance document.Article 5 Any notices to be given hereunder shall be given to the Commission of the European Communities and shall be communicated electronically within the integrated network set up for this purpose, unless for imperative technical reasons it is necessary to use other means of communication temporarily.Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 January 1998.For the CouncilThe PresidentG. BROWN(1) OJ L 348, 18. 12. 1997, p. 2.(2) OJ C 180, 11. 7. 1991, p. 4.(3) OJ L 114, 8. 5. 1996, p. 7.ANNEX I FORMER YUGOSLAV REPUBLIC OF MACEDONIA LIST OF PRODUCTS SUBJECT TO DOUBLE-CHECKING Complete CN heading 7208Complete CN heading 7209Complete CN heading 7210Complete CN heading 7211Complete CN heading 7212Complete CN heading 7303Complete CN heading 7304Complete CN heading 7305Complete CN heading 7306ANNEX II >START OF GRAPHIC>1.Exporter (name, full address, country)ORIGINAL2.No3.Year4.Product groupEXPORT DOCUMENT(ECSC and EC steel products)5.Consignee (name, full address, country)6.Country of origin7.Country of destination8.Place and date of shipment - Means of transport9.Supplementary details10.Description of goods - Manufacturer11.CN code12.Quantity (1)13.FOB Value (2)14.CERTIFICATION BY THE COMPETENT AUTHORITY15.Competent authority (name, full address, country)At,(Signature)on(Stamp)(1) Show net weight (kg) and also quantity in the unit prescribed where other than net weight.(2) In the currency of the sale contract.>END OF GRAPHIC>>START OF GRAPHIC>1.Exporter (name, full address, country)COPY2.No3.Year4.Product groupEXPORT DOCUMENT(ECSC and EC steel products)5.Consignee (name, full address, country)6.Country of origin7.Country of destination8.Place and date of shipment - Means of transport9.Supplementary details10.Description of goods - Manufacturer11.CN code12.Quantity (1)13.FOB Value (2)14.CERTIFICATION BY THE COMPETENT AUTHORITY15.Competent authority (name, full address, country)At,(Signature)on(Stamp)(1) Show net weight (kg) and also quantity in the unit prescribed where other than net weight.(2) In the currency of the sale contract.>END OF GRAPHIC>ANEXO III - BILAG III - ANHANG III - Ã Ã Ã Ã Ã Ã Ã Ã Ã  III - ANNEX III - ANNEXE III - ALLEGATO III - BIJLAGE III - ANEXO III - LIITE III - BILAGA III LISTA DE LAS AUTORIDADES NACIONALES COMPETENTES LISTE OVER KOMPETENTE NATIONALE MYNDIGHEDER LISTE DER ZUSTÃ NDIGEN BEHÃ RDEN DER MITGLIEDSTAATEN Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã Ã  Ã ÃÃ  Ã Ã Ã ÃÃ  Ã Ã Ã Ã Ã Ã Ã  Ã Ã Ã Ã ÃÃ  Ã ÃÃ  Ã Ã Ã Ã ÃÃ  Ã Ã Ã ÃÃ  LIST OF THE COMPETENT NATIONAL AUTHORITIES LISTE DES AUTORITÃ S NATIONALES COMPÃ TENTES ELENCO DELLE COMPETENTI AUTORITÃ NAZIONALI LIJST VAN BEVOEGDE NATIONALE INSTANTIES LISTA DAS AUTORIDADES NACIONAIS COMPETENTES LUETTELO TOIMIVALTAISISTA KANSALLISISTA VIRANOMAISISTA LISTA Ã VER KOMPETENTA NATIONELLA MYNDIGHETER BELGIQUE/BELGIÃ Administration des relations Ã ©conomiquesQuatriÃ ¨me division: Mise en oeuvre des politiques commerciales internationales - Services «Licences »Rue GÃ ©nÃ ©ral Leman 60B-1040 BruxellesTÃ ©lÃ ©copieur: (32 2) 230 83 22Bestuur van de Economische BetrekkingenVierde Afdeling: Toepassing van het Internationaal Handelsbeleid - Dienst VergunningenGeneraal Lemanstraat 60B-1040 BrusselFax (32-2) 230 83 22DANMARKErhvervsfremme StyrelsenSÃ ¸ndergade 25DK-8600 SilkeborgFax (45) 87 20 40 77DEUTSCHLANDBundesamt fÃ ¼r Wirtschaft, Dienst 01Postfach 5171D-65762 Eschborn 1Fax: (49) (61 96) 40 42 12Ã Ã Ã Ã Ã Ã Ã Ã °Ã ¯Ã µÃ ±Ã £Ã ¥Ã Ã ¯ Ã Ã ¨Ã ­Ã ©Ã ªÃ Ã ² Ã Ã ©Ã ªÃ ¯Ã ­Ã ¯Ã ¬Ã Ã ¡Ã ²Ã Ã ¥Ã ­Ã ©Ã ªÃ  Ã Ã ±Ã ¡Ã ¬Ã ¬Ã ¡Ã ´Ã ¥Ã Ã ¡ Ã Ã Ã Ã Ã ©Ã ¥Ã ½Ã ¨Ã µÃ ­Ã ³Ã § Ã Ã ©Ã ¡Ã ¤Ã ©Ã ªÃ ¡Ã ³Ã ©Ã ¾Ã ­ Ã Ã ®Ã ¹Ã ´Ã ¥Ã ±Ã ©Ã ªÃ ¯Ã ½ Ã Ã ¬Ã °Ã ¯Ã ±Ã Ã ¯Ã µÃ Ã ¯Ã ±Ã ­Ã Ã ±Ã ¯Ã µ 1GR-105 63 Ã Ã ¨Ã Ã ­Ã ¡Ã Ã Ã «Ã ¥Ã ¶Ã ¡Ã ®: (30-1) 328 60 29/328 60 59/328 60 39ESPAÃ AMinisterio de EconomÃ ­a y HaciendaDirecciÃ ³n General de Comercio ExteriorPaseo de la Castellana, 162E-28046 MadridFax: (34 1) 563 18 23/349 38 31FRANCESERIBE3-5, rue Barbet-de-JouyF-75357 Paris 07 SPTÃ ©lÃ ©copieur: (33 1) 43 19 43 69IRELANDLicensing UnitDepartment of Tourism and TradeKildare StreetIRL-Dublin 2Fax: (353 1) 676 61 54ITALIAMinistero del Commercio con l'esteroDirezione generale per la politica commerciale e per la gestione del regime degli scambiViale America 341I-00144 RomaTelefax: (39-6) 59 93 22 35/59 93 26 36LUXEMBOURGMinistÃ ¨re des affaires Ã ©trangÃ ¨resOffice des LicencesBoÃ ®te postale 113L-2011 LuxembourgTÃ ©lÃ ©copieur: (352) 46 61 38NEDERLANDCentrale Dienst voor In- en UitvoerPostbus 30.003, Engelse Kamp 2NL-9700 RD GroningenFax: (31-50) 526 06 98Ã STERREICHBundesministerium fÃ ¼r wirtschaftliche AngelegenheitenAuÃ enwirtschaftsadministrationLandstrasser HauptstraÃ e 55-57A-1030 WienFax: (43-1) 715 83 47PORTUGALDirecÃ §Ã £o-Geral do ComÃ ©rcio ExternoAvenida da RepÃ ºblica, 79P-1000 LisboaTelefax: (351-1) 793 22 10SUOMITullihallitusPL 512FIN-00101 HelsinkiTelekopio: + 358-9 614 2852SVERIGEKommerskollegiumBox 6803S-113 86 StockholmFax: (46-8) 30 67 59UNITED KINGDOMDepartment of Trade and IndustryImport Licensing BranchQueensway House - West PrecinctBillingham, ClevelandUK-TS23 2NFFax (44 1642) 533 557ANNEX IV >START OF GRAPHIC>EUROPEAN COMMUNITYSURVEILLANCE DOCUMENT1.Consignee(name, full address, country, VAT number)2.Issue number3.Proposed place and date of import4.Authority responsible for issue(name, address and telephone No)5.Declarant / representative as applicable(name and full address)6.Country of origin(and geonomenclature code)7.Country of consignment(and geonomenclature code)8.Last day of validity9.Description of goods10.CN code and category11.Quantity in kilograms (net mass) or in additional units12.Value in ecus, cif at Community frontier13.Additional remarks14.Competent authority's endorsementDate:Signature: Stamp15.ATTRIBUTIONSIndicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof.16.Net quantity (net mass or other unit of measure stating the unit)19.Customs document (form and number) or extract No and date of attribution20.Name, Member State, stamp and signature of the attributing authority17.In figures18.In words for the quantity attributed12121212121212Extension pages to be attached hereto.>END OF GRAPHIC>>START OF GRAPHIC>22Copy for the issuing authorityEUROPEAN COMMUNITYSURVEILLANCE DOCUMENT1.Consignee(name, full address, country, VAT number)2.Issue number3.Proposed place and date of import4.Authority responsible for issue(name, address and telephone No)5.Declarant / representative as applicable(name and full address)6.Country of origin(and geonomenclature code)7.Country of consignment(and geonomenclature code)8.Last day of validity9.Description of goods10.CN code and category11.Quantity in kilograms (net mass) or in additional units12.Value in ecus, cif at Community frontier13.Additional remarks14.Competent authority's endorsementDate:Signature: Stamp15.ATTRIBUTIONSIndicate the quantity available in part 1 of column 17 and the quantity attributed in part 2 thereof.16.Net quantity (net mass or other unit of measure stating the unit)19.Customs document (form and number) or extract No and date of attribution20.Name, Member State, stamp and signature of the attributing authority17.In figures18.In words for the quantity attributed12121212121212Extension pages to be attached hereto.>END OF GRAPHIC>